IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALLEN PRESBURY, SR., : CIVIL ACTION
Plaintiff, '
v. : NO. 19-1791
JOHN WETZEL, et al.,
Defendants.
MEMORANDUM
KEARNEY, J. April 30, 2019

Allen Presbury, Sr., presently incarcerated at SCI Phoenix, pro se alleges prison officials
violated his civil rights when they lost his legal papers during his move from SCI Graterford to
SCI Phoenix. Presently incarcerated, he moves for leave to proceed in forma pauperis. We grant
Mr. Presbury leave to proceed in forma pauperis. We dismiss his Complaint for failure to state a
claim without prejudice to amend only his claims relating to access to courts.

I. Allegations

Mr. Presbury challenges the Pennsylvania Department of Corrections’ loss of certain of his
legal papers when it transferred prisoners from the now defunct SCI Graterford to the newly
constructed SCI Phoenix in July 2018. In transferring prisoners, the prison officials searched,
packed, and transferred inmate property to SCI Phoenix. Officials told inmates their property
would be returned within a day or two.

When Mr. Presbury received his property back, “40 yrs plus legal material transcripts, court
orders, pending matters lawyer and court correspondences were missing.”l As a result, Mr.
Presbury claims he “can not attend to any of [his] legal appellate matters statute of limitations are

activated, due process rights and legal redress curtailed.”2 He filed a grievance. The prison denied

his grievance. He admits not currently litigating claims, but sought to “proceed with new evidence
and law in the filing of a habeas corpus brief.”3

Mr. Presbury sues Secretary John Wetzel, M. Ondrajka, T. Ferguson and Sgt. Curran. He
alleges Secretary Wetzel directed the transfer of inmates. T. Ferguson and M. Ondrajka
immediately supervised the transfer. Sgt. Curran served as the senior property room official within
the chain of command Mr. Presbury primarily seeks damages to compensate him for his lost legal
property.
II. Analysis

We grant Mr. Presbury leave to proceed in forma pauperis as it appears that he is incapable
of paying the fees to commence this civil action.4 Under 28 U.S.C. § 1915(e)(2)(B)(ii), we must
dismiss the Complaint if he fails to state a claim. Whether a complaint fails to state a claim under
§ l915(e)(2)(B)(ii) is governed by the same standard applicable to motions to dismiss under
Federal Rule of Civil Procedure 12(b)(6).5 We must determine whether Mr. Presbury pleads
“Sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”6
Conclusory allegations do not suffice.7 As Mr. Presbury is proceeding pro se, we construe his
allegations liberally.8

Mr. Presbury invokes our Subject matter jurisdiction based on a civil rights claim under 42
U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must allege the violation of a right
secured by the Constitution and laws of the United States, and must show that the alleged

”9 We construe Mr.

deprivation was committed by a person acting under color of state law.
Presbury’s pro se Complaint as raising claims for denial of access to the courts and due process

claims based on the loss of his property.

A. Access to the courts.

“Under the First and Fourteenth Amendments, prisoners retain a right of access to the
courts.”10 “Where prisoners assert that defendants’ actions have inhibited their opportunity to
present a past legal claim, they must show (1) they suffered an ‘actual injury’- they lost a chance
to pursue a ‘nonfrivolous’ or ‘arguable’ underlying claim; and (2) they have no other ‘remedy that

may be awarded as recompense’ for the lost claim other than in the present denial of access suit.”11

“[T]he underlying cause of action, . . . is an element that must be described in the complaint.”12

Mr. Presbury does not plead how a defendant injured him by the loss of his legal materials.
Although unclear, it does not appear he has pending litigation. If he does, it is not clear how the
loss of materials related to his criminal case impeded the litigation. Rather, it appears he is alleging
the loss of legal materials frustrated his ability to file a habeas petition to challenge his conviction
based on new evidence. But Mr. Presbury has not pled facts which would allow us to conclude a
defendant prevented him from pursuing a non-frivolous challenge to his conviction. In particular,
he has not described new evidence which would allegedly entitle him to habeas relief in a manner
allowing the Court to infer he lost an arguable claim. Mr. Presbury has not plausibly alleged he
suffered an actual injury sufficient to sustain a claim he was denied access to the courts.13 He has
also not plead how a defendant lost his property.

But we grant him leave if he can plead a defendant’s conduct in transferring his property
resulted in losing legal papers necessary to access the courts in a specific matter.

B. Due Process.

To the extent Mr. Presbury asserts a due process violation, there is no basis for a due
process claim. “[A]n unauthorized intentional deprivation of property by a state employee does

not constitute a violation of the procedural requirements of the Due Process Clause of the

Fourteenth Amendment if a meaningful postdeprivation remedy for the loss is available.”14 The
Pennsylvania Department of Correction’s grievance procedure and the Pennsylvania Tort Claims
Act provide sufficient remedies for intentional deprivations of property by state employees.15 Mr.
Presbury has not stated a basis for a due process claim.

III. Conclusion

In the accompanying Order, we dismiss Mr. Presbury’s Complaint for failure to state a
claim under 28 U.S.C. § 1915(e)(2)(B)(ii). Although Mr. Presbury cannot amend his due process
claim, we offer Mr. Presbury leave to timely amend his denial of access claim consistent with Fed.

R. Civ. P. 11.

 

1 ECF Doc. No. 2 at 5. We adopt the pagination assigned to the Complaint by the CM-ECF
docketing system.

2 ld.
3 Ia'. at 16; see also ia'. at 18.

4 As Mr. Presbury is a prisoner, he must pay the $350.00 filing fee in installments in accordance
with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).

5 See Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999).
6 Ashcro]? v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).
7 ld.

8 Higgs v. An’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

9 Wesr v. Arkms, 487 U.s. 42, 48 (1988).

1° Monroe v. Beard, 536 F.3d 198, 205 (3d Cir. 2008).

11 Id. (quoring Chrismpher v. Harbury, 536 U.s. 403, 415 (2002)).

12 Christopher, 536 U.S. at 415.

 

13 See Bowens v. Matthews, No. 18-3032, 2019 WL 1461537, at *2 (3d Cir. Apr. 2, 2019) (“To the
extent Bowens described his PCRA claim at all, he did not describe it well enough to show it is
‘nonfrivolous’ or ‘arguable”’); Monroe, 536 F.3d at 206 (plaintiffs allege “defendants confiscated
their legal materials” and “they lost the opportunity to pursue attacks of their convictions and civil
rights claims” without “specify[ing] facts demonstrating the claims were nonfrivolous” did not
state a claim). Mr. Presbury has not alleged he has no other remedy to compensate him.

14 Hua'son v. Palmer, 468 U.S. 517, 533 (1984).

15 See Spencer v. Bush, 543 F. App’x 209, 213 (3d Cir. 2013) (explaining prison’s grievance
program constituted sufficient post deprivation remedy for loss of boxes of legal material); Shakur
v. Coelho, 421 F. App'x 132, 135 (3d Cir. 2011) (per curiam) (explaining the Pennsylvania Tort
Claims Act provides an adequate remedy for a willful deprivation of property by state officials);
Tz'llman v. Lebanon Cly. Corr. Facz'lz'ty, 221 F.3d 410, 422 (3d Cir. 2000) (holding prison grievance
system provides adequate post-deprivation remedy).

